Citation Nr: 0903061	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a skin condition, 
to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claims of 
entitlement to service connection for PTSD, flat feet and 
skin disability.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in January 2006 at the Jackson RO.  The 
appellant and the appellant's spouse testified at that time 
and the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously before the Board in February 2008 
and was remanded for the RO to obtain the veteran's records 
regarding his award of Social Security Administration (SSA) 
disability benefits, the veteran's current VA treatment 
records from the VA Medical Center in Jackson, Mississippi, 
and to afford the veteran VA Compensation and Pension (C&P) 
examinations regarding his claims of entitlement to service 
connection taking into consideration the new records 
associated with the claims folder.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
veteran's claim must be remanded for an opinion to be 
rendered regarding whether the veteran's bilateral hearing 
loss and/or tinnitus are related to the medications that the 
veteran took for malaria during military service. 

Review of the claims folder reveals that while the records 
associated with the grant of the veteran's SSA disability 
benefits and the veteran's recent VA treatment records were 
obtained and associated with the claims folder, the veteran 
was not afforded VA C&P examinations regarding his service 
connection claims taking into account these newly obtained 
and associated records.  Accordingly, the veteran's claims 
must be remanded for the veteran to be afforded VA C&P 
examinations regarding his claims of entitlement to service 
connection for PTSD, flat feet, and skin condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran a 
VA psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should 
be conducted, and the examiner should 
rule in or exclude a diagnosis of PTSD.  
The report of examination should note 
all psychiatric disabilities found to 
be present, and the examiner should 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during 
service, and in particular, to his 
Vietnam combat service.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any foot and skin disabilities found 
to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner must opine as to whether 
it is at least as likely as not that 
any foot disability found to be 
present, to specifically include flat 
feet, is related to or had its onset 
during service.  

The examiner must also opine as to 
whether it is at least as likely as not 
that any skin disability found to be 
present is related to or had its onset 
during service, to include in-service 
exposure to herbicides.  

In offering these opinions, the 
examiner must acknowledge and discuss 
the veteran's report of a continuity of 
symptomatology.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

3.  Thereafter, the RO should 
adjudicate the veteran's claims.  In 
doing so, the RO must specifically 
consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  If the benefits 
sought on appeal are not granted, the 
RO should issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative an 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




